                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

In re:                                               Chapter 11

ROMAN CATHOLIC CHURCH OF THE                         Case No.: 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New Mexico
corporation sole,

                       Debtor.

                                 CERTIFICATE OF SERVICE

                I hereby certify that service of the Sexual Abuse Proof of Claim (Docket No. 116-

 1) and Notice of Deadline for Filing Claims Relating to or Arising from Sexual Abuse (Docket

 No. 116-4) documents were made on March 14, 2019 via first class mail, postage prepaid, on the

 following claimants (name omitted to protect the privacy of the party):

         D.L., c/o Rathstein Donatteli, PO Box, Santa Fe, NM 87504

         I swear under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge, information and belief.

 DATED this 14th day of March, 2019.

                                                       /s/       Bruce A. Anderson
                                                             Bruce A. Anderson




 CERTIFICATE OF SERVICE -1
Case 18-13027-t11        Doc 128      Filed 03/14/19     Entered 03/14/19 11:08:41 Page 1 of 1
